EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Johnson on 1/25/2022.
The application has been amended as follows: 
Claims 1, 3, and 17 are canceled.
Claims 2, 4-16, and 18-21 are amended consistent with the attached Proposed Amendment marked "OK TO ENTER:/ M.L.C./"
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Reasons for Allowance
Claims 2, 4-16, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 2, 11 and 19 are allowed because they encompass the same allowable feature as that already allowed in the 15/852,877 (now US Patent No. 10,730,205). Specifically, of the independent claims possess the allowable feature of an insert configured for use with male and female mold portions of a mold assembly for producing a countertop comprising a main 
1) projects away from the main body of the insert and is spaced apart from the bowl portion by a gap;
2) curves in a first direction and in a second direction that is perpendicular to the first direction; and
3) is made up of "a flexible material" (as in the case of claims 2 and 19) or a material which enable the gap to be "increased by deflecting at least a portion of the apron away from the bowl portion."  
The Allowable Feature
The claimed flexible apron curved in two perpendicular directions allows for the fabrication of rigid countertops having structures corresponding to negative drafts of a mold because the flexible insert can be removed from the solid surface material upon completion of the setting and/or molding process. (see ¶3 and ¶30 of the Applicant's original specification filed on 06/24/2020). This feature is illustrated in Figure 2D of the Applicant's drawing filed on 06/24/2020. For the sake of clarity, one of ordinary skill in the art would understand, the art in view of the Applicant’s specification, that an apron portion is curved in a first direction and in a second direction perpendicular to the first direction when its shape is consistent with the following curved arrangements:
[AltContent: textbox (Annotation of Applicant’s Figure 2A illustrating the perpendicular nature of the first and second direction)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    488
    741
    media_image1.png
    Greyscale

[AltContent: textbox (Annotation of Applicant’s Figure 2B illustrating the perpendicular nature of the first and second direction)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    706
    528
    media_image2.png
    Greyscale

[AltContent: ][AltContent: textbox (Annotation of Applicant’s Figure 2D illustrating the other of the first/second direction)][AltContent: textbox (Annotation of Applicant’s Figure 2C illustrating one of the first/second direction)][AltContent: ]
    PNG
    media_image3.png
    670
    630
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    523
    758
    media_image4.png
    Greyscale

Prior Art
WATANABE EP 1114715 (of record) discloses a mold assembly (Figure 17) comprising:
a flexible insert (4; ¶ 37 and 41)  configured to fit within the mold interior (Figure 17), the flexible insert having:
a bowl portion having a product surface and mold engaging surface configure to releasably mate with a bowl protrusion on the male mold portion (see reproduction below);
[AltContent: textbox (Annotation of WATANABE’s Figure 17)]and an apron portion integral with the bowl portion, the apron portion having a product surface separated from the product surface of the bowl portion by a gap, the apron portion configured to fit within an apron cavity of the female mold portion (see reproduction below);
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Flexible insert’s  product surface)][AltContent: textbox (Flexible insert’s mold engaging surface configure to releasably mate with a bowl protrusion on the male mold portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Flexible insert’s apron’s gap )][AltContent: textbox (Flexible insert’s  bowl portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (an apron cavity of the female mold portion)][AltContent: rect][AltContent: textbox (Flexible insert’s apron portion integral with the bowl portion)][AltContent: rect]
    PNG
    media_image5.png
    501
    584
    media_image5.png
    Greyscale


Therefore, WATANABE fails to disclose wherein the apron portion is curved in a first direction and in a second direction perpendicular to the first direction.
BORDENER US Patent No. 5,885,503 (of record) and BORDENER US Patent No. 6,000,673 (“BORDERNER ‘673”) disclose a known methods (see generally Fig. 1) of molding a countertop. 
However, BORDENER ‘673 is silent to the claimed flexible insert and neither BORDENER nor BORDENER’673 teach that the apron portion is curved in both the first and second direction of the product surface of the bowl portion.
O’DONOGHUE US Patent Publication No. 20070063378 (of record) teaches the use of flexible inserts with either mold half (Fig. 2, Items: 12(a) and (b), “skin mold" at ¶53) when one needs to create a deep undercut (e.g. Applicant’s apron) in molded products made of rigid materials such as cultured marble (as taught by ¶99 last sentence). The flexibility of the mold inserts enable their disassociation from the molded product’s undercut (as taught by ¶184). However, even if such teachings are incorporated they would fail to remedy the deficiencies of any of the above cited references. 
US 20150021458 A1 (of record)  teaches the use of a flexible insert for both the upper and lower mold halves that contain the final structure of a spherical ice cube. However, this ice 
US 20100075083 A1 (of record)  teaches a process of manufacturing a fiberglass planter by using a flexible mold that has an outer surface that fits the inner surface of the hard mold, and the flexible mold has an inner surface which defines a cavity for forming a planter. Like O’DONOGHUE, this reference matches the flexible insert to the hard mold surface and therefore fails to remedy the issues associated with removing the final product from the mold.
US 5134002 (of record) teaches a mold liner that seals and isolates the casted composite structure to protect the product during transportation. Like O’DONOGHUE, this reference matches the flexible insert to the hard mold surface and therefore fails to remedy the issues associated with removing the final product from the mold.
US 20040121161 (of record) - teaches a mold assembly that has a wall that pivots away from the casted structure to enable the countertop to be removed.
US 5087193 (of record)  teaches a process of vacuum forming the composite structure with the flexible insert.
US 6083339 (of record) teaches a sink mold but with no apron.
US 20040222550 (of record)  teaches a flexible apron (100) which one attaches to a countertop to create a lower mold half before it is subsequently filled.
Therefore, independent claims 2, 11 and 19 are allowed because the prior art fails to disclose the allowable feature of an insert configured for use with male and female mold portions of a mold assembly for producing a countertop comprising a main body, a bowl portion, and an apron portion which are integral with one another, wherein the apron portion:

2) curves in a first direction and in a second direction that is perpendicular to the first direction; and
3) is made up of "a flexible material" (as in the case of claims 2 and 19) or a material which enables the gap to be "increased by deflecting at least a portion of the apron away from the bowl portion."  
Claims 4–10  are allowed for the same reasons via their dependency on claim 2. 
Claims 12–16 and 18 are allowed for the same reasons via their dependency on claim 11. 
Claims 20–21  are allowed for the same reasons via their dependency on claim 19. 

Response to Arguments
Claims 2, 4-16, and 18-21 are allowed. Applicant's remarks are persuasive to the extent they conform to the above reasons for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743